Exhibit 10.8*

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT NATIONAL BANCSHARES

CORPORATION AND FIRST NATIONAL BANK

This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
and made effective as of December 15, 2012 between National Bancshares
Corporation, an Ohio Corporation, and First National Bank, a federally chartered
National Bank, Orrville, Ohio (collectively, the “Bank”), and David C. Vernon,
an individual (“Employee”).

A. The Bank and the Employee entered into an Employment Agreement (the
“Agreement”) on December 6, 2006, which provided for a fixed term of employment
of twelve full months, beginning November 14, 2006. The Agreement has been
amended four times and was last amended on September 20, 2011. By that last
amendment, the Employment Period was extended through April 24, 2014.

B. The Parties agree that the Employment Agreement presently requires that the
Bank pay Employee Nine Thousand Five Hundred Dollars ($9,500.00) per month for
the Employment Period which ends on April 24, 2014;

C. The Bank and Employee have agreed to accelerate the payment schedule set
forth above.

D. The Employee has voluntarily agreed to terminate his relationship with the
Bank as both a Consultant and Director.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Fifth Amendment, the Bank and the Employee agree as follows:

1. Section 1. Term of Employment. Section 1 of the Agreement, as last amended on
September 20, 2011, is hereby amended a fifth time by deleting “The Employment
Period will end on April 24, 2014 and substituting “The Employment Period shall
expire on December 31, 2012.”

2. Section 2. Duties. Section 2 of the Agreement, as last amended on
September 20, 2011, is hereby amended again by deleting the current text in its
entirety and substituting in all of the following text: From January 1, 2012
through December 31, 2012, Employee shall serve the Bank, the Board and
successor management to consult with regard to his banking and financial
services expertise and make it available to those parties,

3. Section 3.1 Salary. Section 3.1 of the Agreement, which was last amended on
September 20, 2011, is hereby amended again by adding the following text:

On or before fifteen (15) days after the execution of this agreement, Bank shall
pay employee sixteen (16) months of his compensation at the rate of Nine
Thousand Five Hundred Dollars ($9,500) per month in one lump sum for a total of
One Hundred Fifty Two Thousand Dollars ($152,000).

4. Section 4.1 Retirement as Director. On or before December 31, 2012 Employee
will resign as a Director of Bank.

Section 4.2 Expenses. The Bank shall reimburse Employee for reasonable expenses
incurred by him on behalf of the Bank in the performance of his duties provided
Employee furnishes the Bank with the appropriate documentation required by the
Internal Revenue Code and the regulations thereunder in connection with such
expenses.

5. All provisions of the Agreement, other than as modified in the First
Amendment dated November 20, 2007, the Second Amendment dated November 18, 2009,
the Third Amendment dated December 21, 2010, the Fourth Amendment dated
September 20, 2011 and this Fifth Amendment are hereby ratified and shall remain
in full force and effect.

Intending to be legally bound, the Parties have executed this Fourth Amendment
effective as of the date first above written.



--------------------------------------------------------------------------------

NATIONAL BANCSHARES CORPORATION By:   /s/ John W. Kropf Its:   Chair

Date: 12/06/2012

 

FIRST NATIONAL BANK By:   /s/ John W. Kropf Its:   Chair

Date: 12/06/2012

 

DAVID C. VERNON /s/ David C. Vernon

Date: 12/06/2012